Exhibit 10.1
 
[ryulogo.jpg]
 
RYU APPAREL INC.
(the “Issuer”)
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(SHARES – CANADIAN TSX VENTURE EXCHANGE LISTED ISSUER)
 
INSTRUCTIONS TO SUBSCRIBER
 
 
1.
You must complete all the information in the boxes on page 2 and sign where
indicated with an “X”.

 
2.
If you are resident in Canada, you must complete and sign Exhibit A “Canadian
Investor Questionnaire” that starts on page 14. The purpose of this form is to
determine whether you meet the standards for participation in a private
placement under applicable Canadian securities laws.

 
3.
If you are a “U.S. Purchaser”, as defined in Exhibit B, you must complete and
sign BOTH (1) Exhibit A “Canadian Investor Questionnaire” that starts on page 14
AND (2) Exhibit B “United States Accredited Investor Questionnaire” that starts
on page 19.

 
4.
Unless you are subscribing through a person registered as broker, an exempt
market dealer (as defined in National Instrument 31-103 – Registration
Requirements and Exemptions) or you are subscribing directly from the Issuer
without involvement of a finder, you must complete and sign Exhibit C “Risk
Acknowledgement Form” that starts on page 24.

 
5.
If you are not an individual (that is, the purchaser is a corporation,
partnership, trust or entity other than an individual) or you are a portfolio
manager, then complete and sign Exhibit D “Corporate Placee Registration Form”
(Form 4C) that starts on page 25.  If you have previously submitted this form to
the TSX Venture Exchange, and there have been no changes to its content, then
please check the box to that effect on page 2.

 
6.
If you are paying for your subscription with funds drawn from a Canadian bank,
you may pay by certified cheque or bank draft drawn on a Canadian chartered bank
or by wire transfer to legal counsel for the Issuer pursuant to the wiring
instructions set out in Exhibit F that is on page 28. If the funds are wired or
sent to the Issuer’s lawyers, the Subscriber irrevocably authorizes such lawyers
to immediately deliver the funds to the Issuer upon receipt of the funds from
the Subscriber.  If you are paying for your subscription with funds drawn on any
source other than a Canadian chartered bank, you may only pay by wire transfer
to the legal counsel for the Issuer pursuant to the wiring instructions set out
in Exhibit F that is on page 28. You agree that any non-Canadian funds wired
will be automatically converted into Canadian funds and the Canadian dollar
equivalent will be used for your subscription.

 
 
 

--------------------------------------------------------------------------------

 
 
RYU APPAREL INC.
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from RYU APPAREL INC. (the “Issuer”) that number of common shares of
the Issuer (each, a “Share”) set out below at a price of $0.30 per Share.  The
Subscriber agrees to be bound by the terms and conditions set forth in the
attached “Terms and Conditions of Subscription for Shares”.
 

 
Subscriber Information
 
 
 
     
Shares to be Purchased
 
 
                                                                            
   
(Name of Subscriber)
     
 (Number of Shares)
                 
Account Reference (if applicable):
    
                         
X 
     
Total Subscription Price:  
     
(Signature of Subscriber – if the Subscriber is an Individual)
        (the “Subscription Amount”, plus wire fees if applicable)              
                 
X 
           
(Signature of Authorized Signatory – if the Subscriber is not an
Individual)                                                      
     
Please complete if purchasing as agent or trustee for a principal (beneficial
purchaser) (a “Disclosed Principal”) and not purchasing as trustee or agent for
accounts fully managed by it.
                 
(Name and Title  of Authorized Signatory – if the Subscriber is not an
Individual)
                   
(Name of Disclosed Principal)
                 
(SIN, SSN, or other Tax Identification Number of the Subscriber)
                   
(Address of Disclosed Principal)
                 
(Subscriber’s Address, including postal or zip code)
                   
(Account Reference, if applicable)
                                         
(SIN, SSN, or other Tax Identification Number of Disclosed Principal)
    (Telephone Number)   (Email Address)          

 

 
Register the Shares as set forth below:
     
Deliver the Shares as set forth below:
                               
(Name to Appear on Share Certificate)
     
(Attention - Name)
                               
(Account Reference, if applicable)
     
(Account Reference, if applicable)
                                       
(Street Address, including postal or zip code – no PO Boxes permitted)
   
(Address, including postal or zip code)
                                 
(Telephone Number)
 

 

 
Number and kind of securities of the Issuer held, directly or indirectly, or
over which control or direction is exercised by, the Subscriber, if any (i.e.,
shares, warrants, options):
     
1.     State whether the Subscriber is an Insider of the Issuer:
      Yes   o                   No   o
           
2.     State whether the Subscriber is a member of the Pro Group:
      Yes   o                   No   o
           
3.     State whether the Subscriber has a current Form 4C on file with the
   TSX Venture Exchange (if not an individual):
      Yes    o                  No   o
           
4.     State whether the Subscriber is a registrant:
      Yes    o                  No   o
 



 
- 2 -

--------------------------------------------------------------------------------

 
 
ACCEPTANCE
 
The Issuer hereby accepts the Subscription (as defined herein) on the terms and
conditions contained in this private placement subscription agreement (this
“Agreement”) as of the ____ day of _______________________, 2015 (the “Closing
Date”).
 
RYU APPAREL INC.
 
 
Per:        
     
Authorized Signatory
 

 
Address:
1672 West 2nd Avenue
   
Vancouver, BC V6J 1H4
 
Email:
info@ryu.com
  
Attention:                
Marcello Leone
 

 
 
- 3 -

--------------------------------------------------------------------------------

 
 
TERMS AND CONDITIONS OF SUBSCRIPTION FOR SHARES
 
1.
Subscription

 
1.1                       On the basis of the representations and warranties,
and subject to the terms and conditions, set forth in this Agreement, the
Subscriber hereby irrevocably subscribes for and agrees to purchase such number
of Shares as is set forth on page 2 of this Agreement at a price of $0.30 per
Share for the Subscription Amount shown on page 2 of this Agreement, which is
tendered herewith (such subscription and agreement to purchase being the
“Subscription”), and the Issuer agrees to sell the Shares to the Subscriber,
effective upon the Issuer’s acceptance of this Agreement.
 
1.2                       The Subscriber acknowledges that the Shares have been
offered to the Subscriber as part of an offering by the Issuer of additional
Shares to other subscribers (the “Offering”).
 
1.3                       All dollar amounts referred to in this Agreement are
in lawful money of Canada, unless otherwise indicated.
 
2.
Payment

 
2.1                        The Subscription Amount must accompany this
Subscription and shall be paid by: (i) if the Subscriber is drawing funds from a
Canadian bank to pay for this Subscription, a certified cheque or bank draft
drawn on a Canadian chartered bank or by wire to the legal counsel for the
Issuer pursuant to the wiring instructions set out in Exhibit F on page 28; or
(ii) if the Subscriber is drawing funds from any source other than a Canadian
chartered bank to pay for this Subscription, then only by wire transfer to the
legal counsel for the Issuer pursuant to the wiring instructions set out in
Exhibit F on page 28.  The Subscriber agrees that any non-Canadian funds wired
will be automatically converted into Canadian funds and the Canadian dollar
equivalent will be used for the Subscription.
 
2.2                        If the Subscription Amount is wired or sent to the
Issuer’s Counsel, the Subscriber irrevocably authorizes the Issuer’s Counsel to
immediately deliver the Subscription Amount to the Issuer upon receipt of the
Subscription Amount from the Subscriber, notwithstanding that such delivery may
be made by the Issuer’s Counsel to the Issuer prior to the closing of the
Offering (the “Closing”). The Subscriber authorizes the Issuer to treat the
Subscription Amount as an interest free loan until the Closing.
 
2.3                        The Subscriber acknowledges and agrees that this
Agreement, the Subscription Amount and any other documents delivered in
connection herewith will be held by or on behalf of the Issuer.  In the event
that this Agreement is not accepted by the Issuer for whatever reason, which the
Issuer expressly reserves the right to do, the Issuer will return the
Subscription Amount (without interest thereon) to the Subscriber at the address
of the Subscriber as set forth on page 2 of this Agreement, or as otherwise
directed by the Subscriber.
 
3.
Documents Required from Subscriber

 
3.1                        The Subscriber must complete, sign and return to the
Issuer the following documents:
 
 
(a)
this Agreement;

 
 
(b)
the Canadian Investor Questionnaire (the “Canadian Questionnaire”) attached as
Exhibit A that starts on page 14;

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
(c)
if the Subscriber is a U.S. Purchaser (as defined in Exhibit B), the United
States Accredited Investor Questionnaire (the “U.S. Questionnaire” and, together
with the Canadian Questionnaire, the “Questionnaires”) attached as Exhibit B
that starts on page 19;

 
 
(d)
if the Subscriber is not subscribing through a person registered as a broker or
an exempt market dealer (as defined in National Instrument 31-103 – Registration
Requirements and Exemptions) or the Subscriber is acquiring the Shares directly
from the Issuer without involvement of a finder, the “Risk Acknowledgement Form”
attached as Exhibit C that is on page 24;

 
 
(e)
if the Subscriber is not an individual or is a portfolio manager and does not
have a current Corporate Placee Registration Form on file with the Exchange, the
Corporate Placee Registration Form attached as Exhibit D that starts on page 25,
unless the Subscriber has previously submitted this form to the TSX Venture
Exchange (the “Exchange”), there have been no changes to its content, and the
Subscriber has checked the box to that effect on page 2 of this Agreement; and

 
 
(f)
such other supporting documentation that the Issuer or the Issuer’s Counsel may
request to establish the Subscriber’s qualification as a qualified investor,

 
and the Subscriber acknowledges and agrees that the Issuer will not consider the
Subscription for acceptance unless the Subscriber has provided all of such
documents to the Issuer.
 
3.2                       As soon as practicable upon any request by the Issuer,
the Subscriber will complete, sign and return to the Issuer any additional
documents, questionnaires, notices and undertakings as may be required by any
regulatory authorities or applicable laws.
 
3.3                       The Issuer and the Subscriber acknowledge and agree
that the Issuer’s Counsel has acted as counsel only to the Issuer and is not
protecting the rights and interests of the Subscriber.  The Subscriber
acknowledges and agrees that the Issuer and the Issuer’s Counsel have given the
Subscriber the opportunity to seek, and are hereby recommending that the
Subscriber obtain, independent legal advice with respect to the subject matter
of this Agreement and, further, the Subscriber hereby represents and warrants to
the Issuer and the Issuer’s Counsel that the Subscriber has sought independent
legal advice or waives such advice.
 
4.
Conditions and Closing

 
4.1                       The Closing Date will occur on such date as may be
determined by the Issuer in its sole discretion.  The Issuer may, at its
discretion, elect to close the Offering in one or more closings.
 
4.2                       The Closing is conditional upon and subject to:
 
 
(a)
the Issuer having obtained all necessary approvals and consents, including
regulatory approvals for the Offering;

 
 
(b)
the issue and sale of the Shares being exempt from the requirement to file a
prospectus and the requirement to deliver an offering memorandum under
applicable securities laws relating to the sale of the Shares, or the Issuer
having received such orders, consents or approvals as may be required to permit
such sale without the requirement to file a prospectus or deliver an offering
memorandum; and

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
(c)
the Issuer having obtained approval of the Exchange for the Offering.

 
4.3                       The Subscriber acknowledges that the certificates
representing the Shares will be available for delivery within two business days
of the Closing Date, provided that the Subscriber has satisfied the requirements
of Section 3 hereof and the Issuer has accepted this Agreement.
 
5.
Acknowledgements and Agreements of the Subscriber

 
5.1                        The Subscriber acknowledges and agrees that:
 
 
(a)
none of the Shares have been or will be registered under the United States
Securities Act of 1933, as amended, (the “1933 Act”), or under any securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
any U.S. Person (as defined in Section 6.2), except in accordance with the
provisions of Regulation S under the 1933 Act (“Regulation S”), pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act, and in each case only in accordance with applicable state, provincial
and foreign securities laws;

 
 
(b)
the Issuer has not undertaken, and will have no obligation, to register any of
the Shares under the 1933 Act or any other securities legislation;

 
 
(c)
the Issuer will refuse to register the transfer of any of the Shares to a U.S.
Person not made pursuant to an effective registration statement under the 1933
Act or pursuant to an available exemption from the registration requirements of
the 1933 Act and in each case in accordance with applicable laws;

 
 
(d)
the decision to execute this Agreement and acquire the Shares has not been based
upon any oral or written representation as to fact or otherwise made by or on
behalf of the Issuer and such decision is based entirely upon a review of any
public information which has been filed by the Issuer with any Canadian
provincial securities commissions (collectively, the “Public Record”);

 
 
(e)
the Issuer and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties, covenants and agreements of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and agrees that if any of such acknowledgements, representations and agreements
are no longer accurate or have been breached, the Subscriber will promptly
notify the Issuer;

 
 
(f)
there are risks associated with the purchase of the Shares, as more fully
described in the Issuer’s periodic disclosure forming part of the Public Record;

 
 
(g)
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer in connection with the
distribution of the Shares hereunder, and to obtain additional information, to
the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuer;

 
 
(h)
a portion of this Offering may be sold pursuant to an agreement between the
Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
securities on terms as set out in such agency agreement;

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
(i)
finder’s fees or broker’s commissions may be payable by the Issuer to finders
who introduce subscribers to the Issuer;

 
 
(j)
the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the Shares
hereunder have been made available for inspection by the Subscriber, its legal
counsel and/or its advisor(s);

 
 
(k)
all of the information which the Subscriber has provided to the Issuer is
correct and complete, and if there should be any change in such information
prior to the Closing, the Subscriber will immediately notify the Issuer, in
writing, of the details of any such change;

 
 
(l)
the Issuer is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaires, as applicable,
and the Subscriber will hold harmless the Issuer from any loss or damage it or
they may suffer as a result of the Subscriber’s failure to correctly complete
this Agreement or the Questionnaires, as applicable;

 
 
(m)
any resale of the Shares by the Subscriber will be subject to resale
restrictions contained in the securities laws applicable to the Issuer, the
Subscriber and any proposed transferee and it is the responsibility of the
Subscriber to find out what those restrictions are and to comply with such
restrictions before selling any of the Shares;

 
 
(n)
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Shares and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuer is not in any way responsible) for compliance with:

 
 
(i)
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Shares hereunder, and

 
 
(ii)
applicable resale restrictions;

 
 
(o)
there may be material tax consequences to the Subscriber of an acquisition or
disposition of the Shares and the Issuer gives no opinion and makes no
representation to the Subscriber with respect to the tax consequences to the
Subscriber under federal, state, provincial, local or foreign tax laws that may
apply to the Subscriber’s acquisition or disposition of the Shares;

 
 
(p)
the Subscriber consents to the placement of a legend or legends on any
certificate or other document evidencing any of the Shares setting forth or
referring to the restrictions on transferability and sale thereof contained in
this Agreement, with such legend(s) to be substantially as follows:

 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THESE SECURITIES
SHALL NOT TRADE THE SECURITIES BEFORE [four months and one day from the Closing
Date.]
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
and, if applicable:
 
WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT UNTIL [four months and one day from
the Closing Date.];
 
 
(q)
the Issuer has advised the Subscriber that the Issuer is relying on an exemption
from the requirements to provide the Subscriber with a prospectus and to sell
the Shares through a person registered to sell securities under provincial
securities laws and other applicable securities laws, and, as a consequence of
acquiring the Shares pursuant to such exemption, certain protections, rights and
remedies provided by applicable securities laws (including the various
provincial securities acts), including statutory rights of rescission or
damages, will not be available to the Subscriber;

 
 
(r)
no securities commission or similar regulatory authority has reviewed or passed
on the merits of any of the Shares;

 
 
(s)
there is no government or other insurance covering any of the Shares; and

 
 
(t)
this Agreement is not enforceable by the Subscriber unless it has been accepted
by the Issuer and the Issuer reserves the right to reject this Subscription for
any reason whatsoever.

 
6.
Representations and Warranties of the Subscriber

 
6.1                       The Subscriber hereby represents and warrants to the
Issuer (which representations and warranties will survive the Closing) that:
 
 
(a)
unless the Subscriber has completed Exhibit B, the Subscriber is not a U.S.
Person;

 
 
(b)
the Subscriber is resident in the jurisdiction set out on page 2 of this
Agreement;

 
 
(c)
if the Subscriber is resident outside of Canada:

 
 
(i)
the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable securities laws having application in the jurisdiction in which the
Subscriber is resident (the “International Jurisdiction”) which would apply to
the offer and sale of the Shares,

 
 
(ii)
the Subscriber is purchasing the Shares pursuant to exemptions from prospectus
or equivalent requirements under applicable laws or, if such is not applicable,
the Subscriber is permitted to purchase the Shares under the applicable
securities laws of the International Jurisdiction without the need to rely on
any exemptions,

 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
(iii)
the applicable securities laws of the International Jurisdiction do not require
the Issuer to make any filings or seek any approvals of any kind from any
securities regulator of any kind in the International Jurisdiction in connection
with the offer, issue, sale or resale of any of the Shares,

 
 
(iv)
the purchase of the Shares by the Subscriber does not trigger:

 
 
A.
any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

 
 
B.
any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction, and

 
 
(v)
the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Issuer, acting reasonably;

 
 
(d)
the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;

 
 
(e)
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

 
 
(f)
the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber;

 
 
(g)
the Subscriber has received and carefully read this Agreement;

 
 
(h)
the Subscriber is aware that an investment in the Issuer is speculative and
involves certain risks, including those risks disclosed in the Public Record and
the possible loss of the entire Subscription Amount;

 
 
(i)
the Subscriber has made an independent examination and investigation of an
investment in the Shares and the Issuer and agrees that the Issuer will not be
responsible in any way for the Subscriber’s decision to invest in the Shares and
the Issuer;

 
 
(j)
the Subscriber is not an underwriter of, or dealer in, any of the Shares, nor is
the Subscriber participating, pursuant to a contractual agreement or otherwise,
in the distribution of the Shares;

 
 
(k)
the Subscriber is not aware of any advertisement of any of the Shares and is not
acquiring the Shares as a result of any form of general solicitation or general
advertising, including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media, or broadcast over radio
or television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising; and

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
(l)
no person has made to the Subscriber any written or oral representations:

 
 
(i)
that any person will resell or repurchase any of the Shares,

 
 
(ii)
that any person will refund the purchase price of any of the Shares, or

 
 
(iii)
as to the future price or value of any of the Shares.

 
6.2                        In this Agreement, the term “U.S. Person” will have
the meaning ascribed thereto in Regulation S, and for the purpose of this
Agreement includes, but is not limited to: (a) any person in the United States;
(b) any natural person resident in the United States; (c) any partnership or
corporation organized or incorporated under the laws of the United States; (d)
any partnership or corporation organized outside the United States by a U.S.
Person principally for the purpose of investing in securities not registered
under the 1933 Act, unless it is organized or incorporated, and owned, by
accredited investors who are not natural persons, estates or trusts; or (e) any
estate or trust of which any executor or administrator or trustee is a U.S.
Person.
 
7.
Representations and Warranties will be Relied Upon by the Issuer

 
7.1                       The Subscriber acknowledges and agrees that the
representations and warranties contained in this Agreement are made by it with
the intention that such representations and warranties may be relied upon by the
Issuer and the Issuer’s Counsel in determining the Subscriber’s eligibility to
purchase the Shares under applicable laws, or, if applicable, the eligibility of
others on whose behalf the Subscriber is contracting hereunder to purchase the
Shares under applicable laws. The Subscriber further agrees that, by accepting
delivery of the certificates representing the Shares, it will be representing
and warranting that the representations and warranties contained herein are true
and correct as at the Closing Date with the same force and effect as if they had
been made by the Subscriber on the Closing Date and that they will survive the
purchase by the Subscriber of the Shares and will continue in full force and
effect notwithstanding any subsequent disposition by the Subscriber of such
Shares.
 
8.
Acknowledgement and Waiver

 
8.1                       The Subscriber has acknowledged that the decision to
acquire the Shares was solely made on the basis of the Public Record.  The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.
 
9.
Collection of Personal Information

 
9.1                       The Subscriber acknowledges and consents to the fact
that the Issuer is collecting the Subscriber’s personal information for the
purpose of fulfilling this Agreement and completing the Offering.  The
Subscriber acknowledges that its personal information (and, if applicable, the
personal information of those on whose behalf the Subscriber is contracting
hereunder) may be included in record books in connection with the Offering and
may be disclosed by the Issuer to: (a) stock exchanges or securities regulatory
authorities, (b) the Issuer's registrar and transfer agent, (c) Canadian tax
authorities, (d) authorities pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and (e) any of the other
parties involved in the Offering, including the Issuer’s Counsel.  By executing
this Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) for the foregoing purposes and for the purposes described
in Exhibit E to this Agreement and to the retention of such personal information
for as long as permitted or required by applicable laws.  Notwithstanding that
the Subscriber may be purchasing the Shares as agent on behalf of an undisclosed
principal, the Subscriber agrees to provide, on request, particulars as to the
nature and identity of such undisclosed principal, and any interest that such
undisclosed principal has in the Issuer, all as may be required by the Issuer in
order to comply with the foregoing.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
Furthermore, the Subscriber is hereby notified that:
 
 
(a)
the Issuer may deliver to any securities commission having jurisdiction over the
Issuer, the Subscriber or this Subscription, including any Canadian provincial
securities commissions, the United States Securities and Exchange Commission
and/or any state securities commissions (collectively, the “Commissions”),
certain personal information pertaining to the Subscriber, including the
Subscriber’s full name, residential address and telephone number, the number of
Shares or other securities of the Issuer owned by the Subscriber, the number of
Shares purchased by the Subscriber, the total Subscription Amount paid for the
Shares, the prospectus exemption relied on by the Issuer and the date of
distribution of the Shares;

 
 
(b)
such information is being collected indirectly by the Commissions under the
authority granted to them in applicable securities laws;

 
 
(c)
such information is being collected for the purposes of the administration and
enforcement of applicable securities laws; and

 
 
(d)
the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

 
Administrative Assistant to the Director of Corporate Finance
Ontario Securities Commission
Suite 1903, Box 55
20 Queen Street West
Toronto, ON  M5H 3S8
Telephone:  (416) 593-8086.
 
10.
Costs

 
10.1                      The Subscriber acknowledges and agrees that all costs
and expenses incurred by the Subscriber (including any fees and disbursements of
any special counsel retained by the Subscriber) relating to the purchase of the
Shares will be borne by the Subscriber.
 
11.
Governing Law

 
11.1                      This Agreement is governed by the laws of the Province
of British Columbia and the federal laws of Canada applicable therein.  The
Subscriber, in its personal or corporate capacity and, if applicable, on behalf
of each beneficial or undisclosed purchaser for whom it is acting, irrevocably
attorns to the exclusive jurisdiction of the courts of the Province of British
Columbia.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
12.
Survival

 
12.1                      This Agreement, including, without limitation, the
representations, warranties and covenants contained herein, will survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.
 
13.
Assignment

 
13.1                      This Agreement is not transferable or assignable.
 
14.
Severability

 
14.1                      The invalidity or unenforceability of any particular
provision of this Agreement will not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.
 
15.
Entire Agreement

 
15.1                      Except as expressly provided in this Agreement and in
the exhibits, agreements, instruments and other documents attached hereto or
contemplated or provided for herein, this Agreement contains the entire
agreement between the parties with respect to the sale of the Shares and there
are no other terms, conditions, representations or warranties, whether
expressed, implied, oral or written, by statute or common law, by the Issuer or
by anyone else.
 
16.
Notices

 
16.1                      All notices and other communications hereunder will be
in writing and will be deemed to have been duly given if mailed or transmitted
by any standard form of telecommunication, including facsimile, electronic mail
or other means of electronic communication capable of producing a printed
copy.  Notices to the Subscriber will be directed to the address of the
Subscriber set forth on page 2 of this Agreement and notices to the Issuer will
be directed to it at the address of the Issuer set forth on page 3 of this
Agreement.
 
17.
Counterparts and Electronic Means

 
17.1                      This Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, will constitute an
original and all of which together will constitute one instrument.  Delivery of
an executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the Closing Date.
 
18.
Exhibits

 
18.1                      The exhibits attached hereto form part of this
Agreement.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
19.
Indemnity

 
19.1                      The Subscriber will indemnify and hold harmless the
Issuer and, where applicable, its directors, officers, employees, agents,
advisors and shareholders, from and against any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Subscriber contained in this Agreement, the Questionnaires,
as applicable, or in any document furnished by the Subscriber to the Issuer in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Issuer in connection therewith.
 
 
- 13 -

--------------------------------------------------------------------------------

 


EXHIBIT A
 
CANADIAN INVESTOR QUESTIONNAIRE
 
(ALBERTA, BRITISH COLUMBIA, MANITOBA, NEWFOUNDLAND AND LABRADOR, NEW BRUNSWICK,
NOVA SCOTIA, ONTARIO, PRINCE EDWARD ISLAND, QUEBEC, AND SASKATCHEWAN)
 


 
TO:           RYU APPAREL INC. (the “Issuer”)
 
RE:           Purchase of common shares (the “Shares”) of the Issuer
 
Capitalized terms used in this Canadian Questionnaire (this “Questionnaire”) and
not specifically defined have the meaning ascribed to them in the Private
Placement Subscription Agreement between the Subscriber and the Issuer to which
this Exhibit A is attached.
 
In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Shares as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, will be referred herein as
the “Subscriber”) of the Shares, the Subscriber hereby represents, warrants and
certifies to the Issuer that the Subscriber:
 
 
(i)
is purchasing the Shares as principal (or deemed principal under the terms of
National Instrument 45-106 - Prospectus and Registration Exemptions adopted by
the Canadian Securities Administrators (“NI 45-106”));

 
 
(ii)
(A)
is resident in or is subject to the laws of one of the following (check one):

     
o Alberta
o New Brunswick
o Prince Edward Island
     
o British Columbia
o Nova Scotia
o Quebec
     
o Manitoba
o Ontario
o Saskatchewan
     
o Newfoundland and Labrador
     
o United States:  _________________________ (List State of Residence)

 
or
 
 
(B)
o is resident in a country other than Canada or the United States; and

 
 
(iii)
has not been provided with any offering memorandum in connection with the
purchase of the Shares.

 
In connection with the purchase of the Shares of the Issuer, the Subscriber
hereby represents, warrants, covenants and certifies that:
 
 
- 14 -

--------------------------------------------------------------------------------

 
 

I.           
ALL SUBSCRIBERS PURCHASING UNDER THE “ACCREDITED INVESTOR” EXEMPTION
     
the Subscriber is an “accredited investor” within the meaning of NI 45-106, by
virtue of satisfying one of the following criterion (please initial or place a
check-mark on the appropriate line below):

 
FOR INDIVIDUALS (i.e. a natural person and not a corporation, partnership, trust
or other entity)
       
 
o  
(i)       an individual who, either alone or with a spouse, beneficially owns
financial assets (please see the definition below regarding what are financial
assets) having an aggregate realizable value that before taxes, but net of any
related liabilities (please see the definition below regarding what are related
liabilities), exceeds $1,000,000,
       
 
o  
(ii)      an individual whose net income before taxes exceeded $200,000 in each
of the 2 most recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of the 2 most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year,
       
 
o  
(iii)     an individual who, either alone or with a spouse, has net assets of at
least $5,000,000,
       
FOR CORPORATIONS, PARTNERSHIPS, TRUSTS OR OTHER ENTITIES
       
 
o  
(iv)     a person, other than an individual or investment fund, that has net
assets of at least $5,000,000 as shown on its most recently prepared financial
statements and that has not been created or used solely to purchase or hold
securities as an accredited investor as defined in this paragraph (iv),
       
 
o  
(v)      a person in respect of which all of the owners of interests, direct,
indirect or beneficial, except the voting securities required by law to be owned
by directors, are persons that are accredited investors,
       
REGISTERED DEALERS
       
 
o  
(vi)    a person registered under the securities legislation of a jurisdiction
of Canada as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador),
       
 
o  
(vii)   an entity organized in a foreign jurisdiction that is analogous to the
entity referred to in paragraph (vi) in form and function,
       
 
o  
(viii)   an individual registered or formerly registered under the securities
legislation of a jurisdiction of Canada as a representative of a person referred
to in paragraph (vi),
       
 
o  
(ix)     a person that is recognized or designated by the securities regulatory
authority or, except in Ontario and Québec, the regulator as an accredited
investor,

 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
o  
(x)      a person acting on behalf of a fully managed account managed by that
person, if that person
 
(A)  is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and
 
(B)  in Ontario, is purchasing a security that is not a security of an
investment fund,
       
INVESTMENT FUNDS
       
 
 o  
(xi)    an investment fund that distributes or has distributed securities under
a prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,
       
 
 o  
(xii)    an investment fund that distributes or has distributed its securities
only to:
 
(A)     a person that is or was an accredited investor at the time of the
distribution,
 
(B)     a person that acquires or acquired securities in the circumstances
referred to in sections 2.10 [Minimum amount investment] of NI 45-106, or 2.19
[Additional investment in investment funds] of NI 45-106, or
 
(C)     a person described in paragraph (A) or (B) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment] of NI 45-106,
       
OTHER CATEGORIES
       
 
 o  
(xiii)    a registered charity under the Income Tax Act (Canada) that, in regard
to the trade, has obtained advice from an eligibility adviser or an adviser
registered under the securities legislation of the jurisdiction of the
registered charity to give advice on the securities being traded,
       
 
 o  
(xiv)   a trust company or trust corporation registered or authorized to carry
on business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be,
       
 
 o  
(xv)    a Canadian financial institution, or a Schedule III bank.
       
 
 o  
(xvi)   other:
_________________________________________________________________________

 
OR
 
II.
ALL SUBSCRIBERS PURCHASING UNDER THE MINIMUM AMOUNT INVESTMENT    
o
(i)    the Subscriber is purchasing the Shares as principal for its own account
and not for the benefit of any other person;
 
(ii)    the Shares have an acquisition cost to the Subscriber of not less than
$150,000, payable in cash at the Closing of the Offering; and

 
 
- 16 -

--------------------------------------------------------------------------------

 
 

 
(iii) 
the Subscriber was not created and is not being used solely to purchase or hold
securities in reliance on the registration and prospectus exemptions provided
under Section 2.10 of NI 45-106, it pre-existed the Offering and has a bona fide
purpose other than investment in the Shares.

 
For the purposes hereof:
 

 
(a)
“eligibility adviser” means

 

 
(i)
a person that is registered as an investment dealer and authorized to give
advice with respect to the type of security being distributed; and

 

 
(ii)
in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

 

 
(A)
have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and

 

 
(B)
have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

 

 
(b)
“financial assets” means

 

 
(i)
cash,

 

 
(ii)
securities, or

 

 
(iii)
a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

 

 
(c)
“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

 

 
(d)
“investment fund” means a mutual fund or a non-redeemable investment fund, and,
for great certainty in British Columbia, includes an employee venture capital
corporation and a venture capital corporation as such terms are defined in
National Instrument 81-106 Investment Fund Continuous Disclosure;

 

 
(e)
“non-redeemable investment fund” means an issuer:

 

 
(i)
whose primary purpose is to invest money provided by its securityholders;

 

 
(ii)
that does not invest

 

 
(A)
for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or

 

 
(B)
for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

 

 
(iii)
that is not a mutual fund;

 

 
(f)
“person” includes

 

 
(i)
an individual;

 

 
(ii)
a corporation;

 

 
(iii)
a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not; and

 

 
(iv)
an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;

 
 
- 17 -

--------------------------------------------------------------------------------

 
 

 
(g)
“related liabilities” means

 

 
(i)
liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

 

 
(ii)
liabilities that are secured by financial assets;

 

 
(h)
“spouse” means, an individual who,

 

 
(i)
is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual,

 

 
(ii)
is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender, or

 

 
(iii)
in Alberta, is an individual referred to in paragraph (i) or (ii), or is an
adult interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta); and

 

 
(i)
“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

 
The above representations and warranties will be true and correct both as of the
execution of this certificate and as of the closing time of the purchase and
sale of the Shares and acknowledges that they will survive the completion of the
issue of the Shares. The Subscriber is not a trust company or trust company
registered under the laws of Prince Edward Island that is not registered or
authorized under the Trust and Loan Companies Act (Canada) or under comparable
legislation in another jurisdiction of Canada.
 
The Subscriber acknowledges that the foregoing representations and warranties
are made by the undersigned with the intent that they be relied upon in
determining the suitability of the Subscriber as a Subscriber of the Shares and
that this certificate is incorporated into and forms part of the Agreement and
the undersigned undertakes to immediately notify the Issuer of any change in any
statement or other information relating to the Subscriber set forth herein which
takes place prior to the closing time of the purchase and sale of the Shares.
 
By completing this certificate, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable legislation.
 
DATED as of _______ day of __________________,
201                                                                                                .
 

     
Print Name of Subscriber (or person signing as agent)
             
By:
     
Signature
               
Title

 
- 18 -

--------------------------------------------------------------------------------

 

EXHIBIT B
 
UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE
 
Capitalized terms used in this U.S. Questionnaire (this “Questionnaire”) and not
specifically defined have the meaning ascribed to them in the Private Placement
Subscription Agreement between the Subscriber and the Issuer to which this
Exhibit B is attached.
 
This Questionnaire applies only to persons that are U.S. Purchasers.  A “U.S.
Purchaser” is (a) any U.S. Person, (b) any person purchasing the Shares on
behalf of any U.S. Person, (c) any person that receives or received an offer of
the Shares while in the United States, or (d) any person that is in the United
States at the time the Subscriber’s buy order was made or this Agreement was
executed or delivered.
 
The Subscriber understands and agrees that none of the Shares have been or will
be registered under the 1933 Act, or applicable state, provincial or foreign
securities laws, and the Shares are being offered and sold to the Subscriber in
reliance upon the exemption provided in Section 4(2) of the 1933 Act and Rule
506 of Regulation D under the 1933 Act for non-public offerings. The Shares are
being offered and sold within the United States only to “accredited investors”
as defined in Rule 501(a) of Regulation D.  The Shares offered hereby are not
transferable except in accordance with the restrictions described herein.
 
The Subscriber represents, warrants, covenants and certifies (which
representations, warranties, covenants and certifications will survive the
Closing) to the Issuer (and acknowledges that the Issuer is relying thereon)
that:
 
1.
it is not resident in Canada;

 
2.
it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Shares and it
is able to bear the economic risk of loss of its entire investment;

 
3.
the Issuer has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the Offering and it has had
access to such information concerning the Issuer as it has considered necessary
or appropriate in connection with its investment decision to acquire the Shares;

 
4.
it is acquiring the Shares for its own account, for investment purposes only and
not with a view to any resale, distribution or other disposition of the Shares
in violation of the United States securities laws;

 
5.
it (i) has adequate net worth and means of providing for its current financial
needs and possible personal contingencies, (ii) has no need for liquidity in
this investment, and (iii) is able to bear the economic risks of an investment
in the Shares for an indefinite period of time;

 
6.
if the Subscriber is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an “X” on the appropriate
lines):

 
 
- 19 -

--------------------------------------------------------------------------------

 
 
___________
 
a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds US $1,000,000, calculated by
(i) not including the person’s primary residence as an asset; (ii) not including
indebtedness that is secured by the person's primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
the securities as a liability (except that if the amount of such indebtedness
outstanding at the time of the sale of securities exceeds the amount outstanding
60 days before such time, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability);
and (iii) including indebtedness that is secured by the person's primary
residence in excess of the estimated fair market value of the primary residence
at the time of the sale of the securities as a liability,
 
___________
 
a natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year, or
 
___________
 
a director or executive officer of the Issuer;

 
7.
if the Subscriber is a corporation, partnership, trust or other entity), then it
satisfies one or more of the categories indicated below (please place an “X” on
the appropriate lines):
 

___________
 
an organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US$5,000,000,
 
___________
 
a “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of US$5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors,
 
___________
 
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States),

 
 
- 20 -

--------------------------------------------------------------------------------

 
 
___________
 
a trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act, or
 
___________
 
an entity in which all of the equity owners satisfy the requirements of one or
more of the categories set forth in Section 6 above.

 
8.
it has not purchased the Shares as a result of any form of general solicitation
or general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;

 
9.
if the Subscriber decides to offer, sell or otherwise transfer any of the
Shares, it will not offer, sell or otherwise transfer any of such Shares
directly or indirectly, unless:

 
 
(a)
the sale is to the Issuer,

 
 
(b)
the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act and in compliance
with applicable local laws and regulations in which such sale is made;

 
 
(c)
the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder and in accordance with any
applicable state securities or “blue sky” laws, or

 
 
(d)
the Shares are sold in a transaction that does not require registration under
the 1933 Act or any applicable state laws and regulations governing the offer
and sale of securities, and

 
 
(e)
it has prior to such sale pursuant to subsection (c) or (d) furnished to the
Issuer an opinion of counsel of recognized standing reasonably satisfactory to
the Issuer, to such effect;

 
10.
it understands and acknowledges that upon the issuance thereof, and until such
time as the same is no longer required under the applicable requirements of the
1933 Act or applicable U.S. state laws and regulations, the certificates
representing the Shares, and all securities issued in exchange therefor or in
substitution thereof, will bear a legend in substantially the following form:

 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”).  THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF RYU
APPAREL INC. (THE “ISSUER”) THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED ONLY (A) TO THE ISSUER; (B) OUTSIDE THE UNITED STATES IN
ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT OR (C) IN
ACCORDANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS; OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES
LAWS, AND, IN THE CASE OF PARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE
ISSUER AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO SUCH EFFECT.  DELIVERY OF THIS CERTIFICATE MAY NOT
CONSTITUTE GOOD DELIVERY IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN
CANADA.”
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
Delivery of certificates bearing such a legend may not constitute “good
delivery” in settlement of transactions on Canadian stock exchanges or
over-the-counter markets. If the Issuer is a “foreign issuer” with no
“substantial U.S. market interest” (all within the meaning of Regulation S under
the 1933 Act) at the time of sale, a new certificate, which will constitute
“good delivery”, will be made available to the purchaser upon provision by the
Subscriber of a declaration together with such other evidence of the
availability of an exemption as the Issuer or its transfer agent may reasonably
require;
 
11.
it understands and agrees that there may be material tax consequences to the
Subscriber of an acquisition or disposition of the Shares. The Issuer gives no
opinion and makes no representation with respect to the tax consequences to the
Subscriber under United States, state, local or foreign tax law of the
Subscriber’s acquisition or disposition of the Shares. In particular, no
determination has been made whether the Issuer will be a “passive Foreign
investment company” (“PFIC”) within the meaning of Section 1291 of the United
States Internal Revenue Code;

 
12.
it understands and agrees that the financial statements of the Issuer have been
prepared in accordance with International Financial Reporting Standards, which
differ from United States generally accepted accounting principles, and thus may
not be comparable to financial statements of United States companies;

 
13.
it consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Questionnaire and the
Agreement;

 
14.
it is resident in the United States of America, its territories and possessions
or any state of the United States or the District of Columbia (collectively the
“United States”), is a “U.S. Person” as such term is defined in Regulation S or
was in the United States at the time the Shares were offered or the Agreement
was executed;

 
15.
it understands that the Issuer has no obligation to register any of the Shares
or to take action so as to permit sales pursuant to the 1933 Act (including Rule
144 thereunder); and

 
16.
it understands and acknowledges that the Issuer is not obligated to remain a
“foreign issuer”.

 
 
- 22 -

--------------------------------------------------------------------------------

 
 
The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber set
forth herein which takes place prior to the closing time of the purchase and
sale of the Shares.


Dated _____________________________, 20____.

   
X
   
Signature of individual (if Subscriber is an individual)
         
X
   
Authorized signatory (if Subscriber is not an individual)
               
Name of Subscriber (please print)
               
Name of authorized signatory (please print)

 
 
- 23 -

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
RISK ACKNOWLEDGEMENT FORM
 


Risk Acknowledgement under BCI 32-513
Registration exemption for trades
in connection with certain prospectus-exempt distributions
 
 
Name of Issuer: ______________________________________
 
Name of Seller: _______________________________________
 
I acknowledge that
 
o             the person selling me these securities is not registered with a
securities regulatory authority and is prohibited from telling me that this
investment is suitable for me;
 
o             the person selling me these securities does not act for me;
 
o             this is a risky investment and I could lose all my money;
 
o             the person selling me these securities has not provided financial
services to me other than in connection with a Prospectus-Exempt Distribution;
 
o             the person selling me these securities does not hold or have
access to my assets;
 
o             I am investing entirely at my own risk.
 
Date
 
 
_____________________________
Signature of Subscriber
 
 
_____________________________
Print name of Subscriber
 
 
______________________________________
Name of salesperson acting on behalf of seller
 
Sign two copies of this document. Keep one copy for your records.



 
National Instrument 45-106 Prospectus and Registration Exemptions may require
you to sign an additional risk acknowledgement form.  If you want advice about
the merits of this investment and whether these securities are a suitable
investment for you, contact a registered adviser or dealer.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
EXHIBIT D


FORM 4C
CORPORATE PLACEE REGISTRATION FORM
 
 
This Form will remain on file with the Exchange and must be completed if
required under section 4(b) of Part II of Form 4B.  The corporation, trust,
portfolio manager or other entity (the “Placee”) need only file it on one time
basis, and it will be referenced for all subsequent Private Placements in which
it participates.  If any of the information provided in this Form changes, the
Placee must notify the Exchange prior to participating in further placements
with Exchange listed Issuers.  If as a result of the Private Placement, the
Placee becomes an Insider of the Issuer, Insiders of the Placee are reminded
that they must file a Personal Information Form (2A) or, if applicable,
Declarations, with the Exchange.
 
 
1.
Placee Information:

 
 
(a)
Name:                                                                                                                                                          

 
 
(b)
Complete
Address:                                                                                                                                  

 
 
(c)
Jurisdiction of Incorporation or
Creation:                                                                                          

 
2.
(a)
Is the Placee purchasing securities as a portfolio manager:
(Yes/No)?                                      

 
 
(b)
Is the Placee carrying on business as a portfolio manager outside of Canada:

 
(Yes/No)? __________

 
3.
If the answer to 2(b) above was “Yes”, the undersigned certifies that:

 
 
(a)
it is purchasing securities of an Issuer on behalf of managed accounts for which
it is making the investment decision to purchase the securities and has full
discretion to purchase or sell securities for such accounts without requiring
the client’s express consent to a transaction;

 
 
(b)
it carries on the business of managing the investment portfolios of clients
through discretionary authority granted by those clients (a “portfolio manager”
business) in ____________________ [jurisdiction], and it is permitted by law to
carry on a portfolio manager business in that jurisdiction;

 
 
(c)
it was not created solely or primarily for the purpose of purchasing securities
of the Issuer;

 
 
(d)
the total asset value of the investment portfolios it manages on behalf of
clients is not less than $20,000,000; and

 
 
(e)
it has no reasonable grounds to believe, that any of the directors, senior
officers and other insiders of the Issuer, and the persons that carry on
investor relations activities for the Issuer has a beneficial interest in any of
the managed accounts for which it is purchasing.

 
 
- 25 -

--------------------------------------------------------------------------------

 
 
4.
If the answer to 2(a). above was “No”, please provide the names and addresses of
Control Persons of the Placee:



Name *
City
Province or State
Country
                               

 
*   If the Control Person is not an individual, provide the name of the
individual that makes the investment decisions on behalf of the Control Person.
 
5.           Acknowledgement - Personal Information and Securities Laws


 
(a)
“Personal Information” means any information about an identifiable individual,
and includes information contained in sections 1, 2 and 4, as applicable, of
this Form.

 
The undersigned hereby acknowledges and agrees that it has obtained the express
written consent of each individual to:


 
(i)
the disclosure of Personal Information by the undersigned to the Exchange (as
defined in Appendix 6B) pursuant to this Form; and



 
(ii)
the collection, use and disclosure of Personal Information by the Exchange for
the purposes described in Appendix 6B or as otherwise identified by the
Exchange, from time to time.

 
 
(b)
The undersigned acknowledges that it is bound by the provisions of applicable
Securities Law, including provisions concerning the filing of insider reports
and reports of acquisitions.

 


Dated and certified (if applicable), acknowledged and agreed,
at                         
                                                         on  
 

     
(Name of Purchaser - please print)
         
(Authorized Signature)
         
(Official Capacity - please print)
         
(Please print name of individual whose signature appears above)

 
THIS IS NOT A PUBLIC DOCUMENT
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
ACKNOWLEDGEMENT – PERSONAL INFORMATION
 
1.
TSX Venture Exchange Inc. and its affiliates, authorized agents, subsidiaries
and divisions, including the TSX Venture Exchange (collectively referred to as
the “Exchange”) collect Personal Information in certain Forms that are submitted
by the individual and/or by an Issuer or Applicant and use it for the following
purposes:

 
 
(a)
to conduct background checks;

 
 
(b)
to verify the Personal Information that has been provided about each individual;

 
 
(c)
to consider the suitability of the individual to act as an officer, director,
insider, promoter, investor relations provider or, as applicable, an employee or
consultant, of the Issuer or Applicant;

 
 
(d)
to consider the eligibility of the Issuer or Applicant to list on the Exchange;

 
 
(e)
to provide disclosure to market participants as to the security holdings of
directors, officers, other insiders and promoters of the Issuer, or its
associates or affiliates;

 
 
(f)
to conduct enforcement proceedings; and

 
 
(g)
to perform other investigations as required by and to ensure compliance with all
applicable rules, policies, rulings and regulations of the Exchange, securities
legislation and other legal and regulatory requirements governing the conduct
and protection of the public markets in Canada.

 
As part of this process, the Exchange also collects additional Personal
Information from other sources, including but not limited to, securities
regulatory authorities in Canada or elsewhere, investigative, law enforcement or
self-regulatory organizations, regulations service providers and each of their
subsidiaries, affiliates, regulators and authorized agents, to ensure that the
purposes set out above can be accomplished.
 
The Personal Information the Exchange collects may also be disclosed:
 
 
(a)
to the agencies and organizations in the preceding paragraph, or as otherwise
permitted or required by law, and they may use it in their own investigations
for the purposes described above; and

 
 
(b)
on the Exchange’s website or through printed materials published by or pursuant
to the directions of the Exchange.

 
The Exchange may from time to time use third parties to process information
and/or provide other administrative services. In this regard, the Exchange may
share the information with such third party service providers.
 
2.
The Commissions may indirectly collect the Personal Information under the
authority granted to them by securities legislation. The Personal Information is
being collected for the purposes of the administration and enforcement of the
securities legislation of the jurisdiction of each such Commission.

 
For questions about the collection of Personal Information by the British
Columbia Securities Commission, please contact the Administrative Assistant to
the Director of Corporate Finance, 12th Floor, 701 West Georgia Street, Box
10142, Vancouver, BC V7Y 1L2, phone: (604) 899-6854.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
CANADIAN DOLLAR WIRE INSTRUCTIONS
FOR ALL COUNTRIES/JURISDICTIONS
 
 
INSTRUCTIONS FOR WIRING FUNDS TO CLARK WILSON LLP
 
 
HSBC BANK CANADA
885 WEST GEORGIA STREET
VANCOUVER, BC  V6C 3G1
 
 
ACCOUNT NAME:
CDN TRUST ACCOUNT NO.:
TRANSIT NO.:
BANK CODE:
SWIFT NO.:
 
 
 
 
 

 
PLEASE ALSO INSTRUCT YOUR BANKER TO QUOTE
YOUR NAME AND OUR FILE NUMBER  39149-0001/CZM
 


 
PLEASE ENSURE THAT APPLICABLE WIRE FUNDS FOR YOUR BANK AND $25.00 FOR THE
RECEIVING BANK’S WIRE CHARGES ARE ADDED TO YOUR WIRED SUBSCRIPTION AMOUNT.




- 28 -

--------------------------------------------------------------------------------

 